 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   WILLIE HENRY,
                                                           Case No.: 2:19-cv-00360-MMD-NJK
12             Plaintiff(s),
                                                                           Order
13   v.
                                                                      [Docket No. 37]
14   DOVENMUEHLE MORTGAGE, et al.,
15             Defendant(s).
16         Pending before the Court is Defendant Experian’s motion to stay discovery pending
17 resolution of its motion to dismiss. Docket No. 37; see also Docket No. 36 (motion to dismiss).
18 Although the motion to dismiss has been briefed, no response has been filed to the motion to stay
19 discovery and the deadline for doing so has expired. The motion is properly resolved without a
20 hearing. See Local Rule 78-1. Motions to stay discovery have been granted in other cases
21 presenting substantially similar circumstances. See, e.g., Mintun v. Experian Info. Sols., Inc., 2019
22 WL 2130134 (D. Nev. May 15, 2019). The Court is persuaded that the same result should be
23 reached in this case, as well.1
24
25
           1
            The Court finds herein that Experian is entitled to a stay of discovery based on its motion
26 to dismiss. No other defendant has joined in the motion to dismiss or the motion to stay discovery
   and, as such, discovery is not stayed with respect to any other defendant. Cf. White v. American
27 Tobacco Co., 125 F.R.D. 508, 509 (D. Nev. 1989). Nothing herein should be construed as
   prohibiting the filing of a request to extend the scope of the stay of discovery, however. The Court
28 expresses no opinion on such a request.

                                                     1
 1         Accordingly, for good cause shown, the motion to stay discovery is GRANTED. To the
 2 extent resolution of the motion to dismiss does not result in termination of Experian as a party to
 3 this case, a joint proposed discovery plan must be filed within 14 days of the resolution of that
 4 motion.
 5         IT IS SO ORDERED.
 6         Dated: June 17, 2019
 7                                                              ______________________________
                                                                Nancy J. Koppe
 8                                                              United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
